United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1789
Issued: April 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 24, 2010 appellant timely appealed a March 8, 2010 merit decision of the Office
of Workers’ Compensation Programs denying his claim for a right knee condition. Pursuant to
the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant established that he sustained a bilateral knee condition
causally related to his accepted employment-related lumbosacral strain.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 10, 1999 appellant, then a 55-year-old immigration inspector, filed a
notice of occupational disease and claim for compensation for the conditions of carpal tunnel
syndrome and aggravated lumbar disc which he claimed were due to various repetitive activities
in the course of his employment. He first became aware of his conditions and it was caused or
aggravated by his employment on July 19, 1999. Appellant worked for the employing
establishment from February 21, 1995 until July 1999, when he stopped working. The Office
accepted the conditions of bilateral carpal tunnel syndrome and lumbosacral sprain.2
In a September 26, 2007 letter, appellant’s attorney requested that additional diagnosed
conditions, including degenerative joint disease of both knees be accepted as work related. In
follow-up letters from 2008 and 2009, appellant continued to request that his bilateral knee
conditions be accepted. He also referenced various medical reports of record in support of his
request.
In an October 21, 1999 report, Dr. Kevin L. Metros, a Board-certified orthopedic
surgeon, diagnosed several conditions, including right knee patellofemoral subluxation. In an
August 25, 2000 report, Dr. Metros noted appellant was last seen on May 23, 2000 and
continued, among other conditions, to have intermittent back pain along with knee pain. He
diagnosed right patellofemoral arthritis, bilateral carpal tunnel syndrome and lumbar disc
disease. In a May 15, 2001 report, Dr. Metros noted his treatment of various conditions since
August 1999.
Among the medical conditions treated, Dr. Metros listed right knee
pain/patellofemoral arthritis, nonindustrial. No opinion was provided on the cause of appellant’s
right knee condition.
In a September 1, 2005 report, Dr. Jacob E. Tauber, a Board-certified orthopedic surgeon,
noted that appellant stated he developed knee pain in the course of his employment and his knee
was now giving way. He stated the x-rays showed degenerative patellar spurring in the right
knee and that appellant had medial jointline tenderness at the right knee with effusion.
Dr. Tauber continued to report on appellant’s right knee problems. A September 22, 2005
magnetic resonance imaging (MRI) scan of the right knee revealed a small vertical tear of the
posterior horn of the medial meniscus posterior to the tip without cartilage damage or displaced
meniscal fragment, prepatellar soft tissue edema and a popliteal cyst.
Dr. Tauber sought authorization for arthroscopic surgery and also reported problems had
developed in the left knee. A December 21, 2006 MRI scan of the left knee indicated appellant
had history of left-sided knee pain for three months without history of trauma. Findings revealed
normal collateral and cruciate ligaments; mild patellar tendinitis; bursitis of subcutaneous
infrapatellar bursa; mild to moderate-sized joint effusion with a 2.4 centimeter Bakers’ cyst;
degenerative tear of the free edge of the lateral meniscus; and complex tear of the posterior horn
and body of the medial meniscus.

2

On September 12, 2006 the Office issued a schedule award for 10 percent permanent impairment of the left arm
and 10 percent permanent impairment of the right arm.

2

In an August 30, 2007 report, Dr. Tauber indicated that appellant had a long history of
low back pain and knee pain. He stated that appellant’s lumbar spine MRI scan revealed spinal
stenosis and a disc protraction that measured seven millimeters at L5-S1. Spinal stenosis was
also noted at multiple levels. Dr. Tauber indicated that appellant’s back pain had resulted in
weakness, further aggravating his underlying knee condition. He noted that a medial meniscal
tear was documented on MRI scan and stated, as a result of the radiating pain and weakness,
appellant’s knee had given way even more than one would expect from the meniscal tear alone.
Dr. Tauber stated that the claim had been accepted for lumbar spinal stenosis with sciatica from
L1 through L5 and at L5-S1. He opined that the right knee had been further aggravated on a
permanent basis by the lumbar spine condition thereby making it industrial in nature.
In an October 25, 2007 report, Dr. Tauber noted that appellant had complaints in multiple
regions that were documented, but the only accepted conditions were bilateral carpal tunnel
syndrome and lumbosacral strain. He stated the knee condition had been documented over the
years and the October 5, 2006 MRI scan of the right knee documented a torn medial meniscus
and degenerative arthritis. Dr. Tauber opined these conditions should be considered industrial
and the claim expanded to include those conditions.
In a July 22, 2009 letter, the Office advised appellant’s attorney that the medical record
was insufficient to support causal relationship of the claimed bilateral knee condition.
In letters dated September 10 and October 5, 2009, appellant’s attorney requested a
formal decision be issued concerning appellant’s knee conditions. In a September 3, 2009
report, Dr. Tauber stated that appellant’s knee pain went back to 1999 and was also noted in
2001. He advised that appellant had spinal stenosis and degenerative arthritis of the knees.
Dr. Tauber described appellant’s work duties, as contained in the January 14, 2009 statement of
accepted facts, and stated that appellant carried out extensive strenuous duties which would
clearly affect his lumbar spine and his knees. He opined that appellant’s knee conditions had
been at least partially affected by those duties.
By decision dated October 8, 2009, the Office denied appellant’s claim for a bilateral
knee condition as the medical evidence did not establish that the claimed condition was causally
related to factors of his employment.
Appellant’s attorney disagreed with the October 8, 2009 decision and requested an oral
hearing. A video hearing was held on January 8, 2010. Appellant testified about his right knee
condition and treatment. He also provided additional medical evidence. In an October 3, 2007
report, Dr. Tauber indicated appellant’s right knee MRI scan showed a tear of the medial
meniscus. Chondromalacia of the lateral compartment was also noted. He indicated that those
findings should be regarded as tentative diagnoses. Dr. Tauber advised that appellant had
patellar spurring and thus likely had chondromalacia of the patella. In a January 21, 2010 report,
he indicated that appellant had severe low back pain with radiation as well as pain at his knees.
Lumbar spine x-rays indicated degenerative disc disease. Dr. Tauber stated that appellant had a
long-standing work-related lumbar spine abnormality and that his impaired gait, due to his back
conditions, caused stress to the knees. He opined that this stress caused a permanent aggravation
of degenerative joint disease of both knees.

3

By decision dated March 8, 2010, an Office hearing representative affirmed the Office’s
October 8, 2009 decision. He found that the evidence did not show that appellant’s work factors
from 1995 to 1999 caused a bilateral knee condition or that the accepted low back strain caused
or aggravated any knee condition.
LEGAL PRECEDENT
It is an accepted principle of workers compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent, intervening cause attributable to the employee’s own intentional conduct.3
When an employee claims that a condition not accepted or approved by the Office was
due to an employment injury, he bears the burden of proof to establish that the condition is
causally related to the employment injury.4 To establish a causal relationship between the
condition claimed, as well as any attendant disability and the employment event or incident, an
employee must submit rationalized medical evidence based on a complete medical and factual
background supporting such a causal relationship.5 Causal relationship is a medical issue and the
medical evidence required to establish a causal relationship is rationalized medical evidence.6
Rationalized medical evidence is evidence which includes a physician’s rationalized medical
opinion on the issue of whether there is a causal relationship between the claimant’s diagnosed
condition and the implicated employment factors. The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale, explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.7
Neither the fact that a disease or condition manifests itself during a period of
employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents, is sufficient to establish causal relationship.8
ANALYSIS
At the time of the Office’s October 8, 2009 and March 8, 2010 decisions, the only
accepted conditions were that of bilateral carpal tunnel syndrome and lumbosacral strain.
Appellant subsequently claimed that his knee conditions should be accepted. The issue of
whether appellant’s knee conditions are causally related to factors of his federal employment or
3

John R. Knox, 42 ECAB 193 (1990); Lee A. Holle, 7 ECAB 448 (1955).

4

Jaja K. Asaramo, 55 ECAB 200 (2004).

5

Jennifer Atkerson, 55 ECAB 317 (2004).

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

Leslie C. Moore, 52 ECAB 132 (2000).

8

Ernest St. Pierre, 51 ECAB 623 (2000).

4

are consequential to the accepted conditions is based on the sufficiency of the medical evidence.9
The Board finds the medical evidence is insufficient to establish causal relationship between
appellant’s knee conditions and factors of his federal employment or a consequential injury due
to his accepted lumbosacral strain.
Dr. Tauber initially reported a right knee condition in his September 1, 2005 report and
reported a left knee problem in December 2006. He offered no opinion on causation10 until
August 30, 2007, when he opined that the right knee medial meniscal tear had given way more
than one would expect from the meniscal tear alone. Dr. Tauber opined that the knee condition
was permanently aggravated by back pain from his lumbar spinal stenosis with sciatica from L1
through L5 and at L5-S1. He stated that the Office had accepted the claim for the condition of
lumbar stenosis with sciatica and thus opined that the right knee condition was industrial in
nature. The Office, however, had not accepted the condition of lumbar spinal stenosis with
sciatica. Thus, Dr. Tauber’s opinion is based on an inaccurate factual background11 and he did
not otherwise provide medical reasoning explaining how any knee conditions were due to
appellant’s employment or to the accepted lumbar strain. While he properly noted the Office had
accepted a lumbosacral strain in his October 25, 2007 report, Dr. Tauber offered no explanation
with medical rationale as to why appellant’s right knee torn medial meniscus and degenerative
arthritis were work related either as a new condition causally related to work factors or as a
consequential injury. On September 3, 2009 Dr. Tauber opined that appellant’s knee conditions
were at least partially affected by his employment duties but he did not provide an explanation as
to how appellant’s duties would affect his knees. In his January 21, 2010 report, Dr. Tauber
opined that appellant’s employment-related lumbar spine abnormality and the resultant impaired
gait caused stress to the knee and caused a permanent aggravation of appellant’s bilateral
degenerative joint disease of the knees. However, this opinion is general in nature as it did not
identify how or why the accepted lumbosacral strain could result in an impaired gait and cause
stress on appellant’s degenerative joint disease of the knees more than 10 years after appellant
stopped work in 1999. Other reports from Dr. Tauber offered no opinion for cause of appellant’s
knee conditions. For the reasons explained above, Dr. Tauber’s reports are of insufficient
probative value to accept appellant’s claim.
Dr. Metro first reported appellant’s complaints of right knee pain in October 1999. He
diagnosed right knee patellofemoral subluxation and right patellofemoral arthritis. However,
Dr. Metro failed to offer an opinion on the causation of appellant’s right knee condition in his
October 21, 1999 and August 25, 2000 reports. Moreover, the Board notes that he specifically
negated causation in his May 15, 2001 report by noting the right knee pain/patellofemoral
arthritis was nonindustrial. Dr. Metro offered no opinion regarding appellant’s knee conditions

9

Causal relationship is a medical issue that must be established through rationalized opinion by a physician.
John W. Montoya, 54 ECAB 306 (2003).
10

Medical evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship. A.D., 58 ECAB 149 (2006); Conard Hightower, 54 ECAB
796 (2003).
11

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history have little probative value).

5

as a consequential injury to his accepted conditions.
establish appellant’s claim.

Thus, his reports are insufficient to

Appellant argues on appeal that the denial of his claim was a serious injustice. However,
it is his burden of proof to submit the necessary medical evidence to establish either a new
condition or a consequential injury. As noted above, appellant has not met his burden of proof as
the medical evidence submitted is insufficient to establish either a causal or a consequential
relationship between his diagnosed knee conditions and factors of his federal employment or his
accepted work-related conditions.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that his
knee conditions are either causally related to factors of his federal employment or a consequence
of his accepted conditions.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated March 8, 2010 is affirmed.
Issued: April 22, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

